Citation Nr: 1820850	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  15-04 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with associated panic attacks and occasional depression.

2.  Entitlement to a rating in excess of 30 percent for post-traumatic headaches.

3.  Entitlement to a rating in excess of 10 percent for cognitive residuals of traumatic brain injury (TBI).

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 2005 to February 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem.  The appeal was remanded by the Board in March 2017.

The Veteran filed an application for vocational rehabilitation and counseling in March 2018.  See VA Form 28-1900 (March 2018).  This matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In March 2018, prior to the promulgation of a decision in the appeal, the Veteran, through his attorney, submitted a written statement expressing his desire to withdraw "all active appeals," to include his claims of entitlement to increased ratings for PTSD with associated panic attacks and occasional depression, post-traumatic headaches, and cognitive residuals of TBI, as well as entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to increased ratings for PTSD with associated panic attacks and occasional depression, post-traumatic headaches, and cognitive residuals of TBI, as well as entitlement to a TDIU, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

Here, prior to the promulgation of a Board decision, the Veteran's attorney submitted a written statement in March 2018 expressing the Veteran's intent to withdraw his appeal as to his claims of entitlement to increased ratings for PTSD with associated panic attacks and occasional depression, post-traumatic headaches, and cognitive residuals of TBI, as well as entitlement to a TDIU.  Consequently, the Board finds that the Veteran has withdrawn his appeal as to these issues.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal, and the claims are dismissed.


ORDER

The appeal as to the claim for entitlement to an increased disability rating for PTSD with associated panic attacks and occasional depression is dismissed.

The appeal as to the claim for entitlement to an increased rating for post-traumatic headaches is dismissed.

The appeal as to the claim for entitlement to an increased rating for cognitive residuals of TBI is dismissed.

The appeal as to the claim for entitlement to a TDIU is dismissed.





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


